Exhibit 10.2

 

SIXTH AMENDMENT TO
MASTER TRANSACTION AGREEMENT

 

This Sixth Amendment to Master Transaction Agreement (this “Amendment”), dated
as of November 5, 2008 (the “Amendment Date”), by and among MXenergy Inc., a
Delaware corporation (the “Counterparty”), MXenergy Holdings Inc. and certain
Subsidiaries thereof, as guarantors (collectively, the “Guarantors”), and
Société Générale, as hedge provider (the “Hedge Provider”).

 

PRELIMINARY STATEMENTS

 

A.            Reference is made to each of (i) the Master Transaction Agreement,
dated as of August 1, 2006 (as amended by (A) the First Amendment to Master
Transaction Agreement dated as of April 6, 2007, (B) the Second Amendment to
Master Transaction Agreement dated as of December 17, 2007, (C) the Third
Amendment to Master Transaction Agreement dated as of May 12, 2008, (D) the
Fourth Amendment to Master Transaction Agreement dated as of July 31, 2008, and
(E) the Fifth Amendment to Master Transaction Agreement dated as of
September 30, 2008, collectively, the “Master Transaction Agreement”), among the
Counterparty, the Guarantors and the Hedge Provider, (ii) the ISDA Master
Agreement (as defined in the Master Transaction Agreement) and (iii) the Credit
Agreement (as defined in the Master Transaction Agreement);

 

B.            The Counterparty and the Guarantors have informed the Hedge
Provider that the Specified Events of Default (as defined in Section 2 herein)
will occur under the Master Transaction Agreement and under the ISDA Master
Agreement and that the Financial Covenant Defaults (as defined in Section 2
herein) may or will occur under the Master Transaction Agreement and under the
Credit Agreement;

 

C.            The Counterparty and the Guarantors have requested that the Hedge
Provider amend the Master Transaction Agreement and the ISDA Master Agreement
and conditionally waive the Specified Events of Default and the Financial
Covenant Defaults as set forth herein;

 

D.            The Hedge Provider is willing to amend the Master Transaction
Agreement and conditionally waive the Specified Events of Default and the
Financial Covenant Defaults on the terms and conditions set forth herein; and

 

E.             The Hedge Provider and the Counterparty have agreed to certain
other matters relating to the foregoing as set forth herein.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the premises and the covenants and agreements
contained herein, the parties hereto hereby agree as follows:

 

Section 1.               Definitions.  Capitalized terms used but not defined
herein shall have the meanings specified in the Master Transaction Agreement or
in the ISDA Master Agreement (as applicable).

 

1

--------------------------------------------------------------------------------


 

Section 2.               Conditional Waivers of Specified Events of Default and
Financial Covenant Defaults.

 

(a)           The Counterparty and the Guarantors hereby acknowledge and agree
that the Counterparty will fail to make all or a material portion of certain
scheduled payments that will be due and owing by the Counterparty to the Hedge
Provider on November 5, 2008 and November 10, 2008 under and in respect of
existing Hedging Transactions entered into under the Master Transaction
Agreement and the ISDA Master Agreement, each such payment being more fully
described on Schedule I hereto (each, a “Specified Payment”) and, as a result
thereof, Specified Events will occur under the Master Transaction Agreement and
Events of Default will occur under the ISDA Master Agreement (the Specified
Events and Events of Default described in this Section 2 being referred to
herein collectively as the “Specified Events of Default”).  The Counterparty and
Guarantors shall provide to Hedge Provider a certification of listing each of
the Specified Events of Default prior to the execution of this Amendment and
shall promptly deliver additional certifications as needed from time to time to
ensure the accuracy of this information at all times. The Counterparty and the
Guarantors hereby further acknowledge and agree that one or more Events of
Default (as defined in the Credit Agreement), Specified Events and Events of
Default have occurred or will occur under [Sections 6.21 and/or 6.22] of the
Credit Agreement and Section 6.01 of the Master Transaction Agreement as a
result of breaches of the financial covenants specified therein arising from
negative changes in Consolidated EBITDA (as defined in the Credit Agreement), as
reflected in the consolidated financial statements of the Transaction Parties
for the period of September 1 - 30, 2008, delivered (or to be delivered) by the
Counterparty to the Hedge Provider in accordance with Section 5.06(b) of the
Master Transaction Agreement which negative changes in Consolidated EBITDA have
been disclosed by the Counterparty to the Hedge Provider (each, a “Financial
Covenant Default”).

 

(b)           The Hedge Provider hereby agrees to conditionally waive, effective
as of the Amendment Effective Date, each Specified Event of Default, provided
that such waiver shall remain in effect only if and to the extent that (i) the
Counterparty pays each Specified Payment to the Hedge Provider  in cash and in
immediately available funds, together with interest on each Specified Payment
determined at the Default Rate from (and including) the original date such
Specified Payment was due and owing to the Hedge Provider to (but excluding) the
date on which such Specified Payment is actually made to the Hedge Provider, no
later than 4:00 p.m. Eastern Standard Time on November 14, 2008 (the “Deferred
Payment Date”), (ii) the Counterparty pays the Hedge Provider all Management
Fees when due and payable under the Master Transaction Agreement, (iii) other
than the Specified Events of Default, no Specified Event, and no Event of
Default or Termination Event on the part of any Transaction Party, or any other
condition, event or circumstance which with the passage of time or the giving of
notice would become a Specified Event, or an Event of Default or a Termination
Event on the part of any Transaction Party, exists or occurs under the Master
Transaction Agreement or the ISDA Master Agreement on or before the Deferred
Payment Date and (iv) no event of default, termination event or similar event or
circumstance on the part of any Transaction Party under any Hedge Agreement
between any Transaction Party and any other third party (each, a “Third Party
Hedge Agreement Specified Event”) exists or occurs on or before the Deferred
Payment Date.  If any of the conditions described in subsections (i) through
(iv) fail to be or remain satisfied, the waiver of the Specified Events of
Default contained herein shall be revoked, all Specified Payments described in
Schedule 1 shall be immediately due and payable,

 

2

--------------------------------------------------------------------------------


 

notwithstanding any grace period provided under the ISDA Master Agreement or the
Master Transaction Agreement, and the failure to make such Specified Payments
when due shall constitute an immediate Event of Default under the ISDA Master
Agreement and a Specified Event under the Master Transaction Agreement, in each
case without any grace or notice period (irrespective of any such grace or
notice period contained in the ISDA Master Agreement or the Master Transaction
Agreement).

 

(c)           The Hedge Provider agrees to conditionally waive, effective as of
the Amendment Effective Date, the Financial Covenant Defaults, provided that
such waiver shall be effective and remain in effect only if and to the extent
that (i) the Financial Covenant Defaults existing or arising under the Credit
Agreement are irrevocably and unconditionally waived by the Majority Lenders (as
defined in the Credit Agreement) in an executed written agreement which is in
form and substance satisfactory to the Hedge Provider and an executed copy of
which is received by the Hedge Provider on or before the Deferred Payment Date,
(ii) none of the Administrative Agent nor any Lender under the Credit Agreement,
in the determination of the Hedge Provider in its sole discretion, exercises any
right or remedy under any Loan Document, applicable law, or otherwise, against
the Counterparty, any Guarantor, or any of its or their assets or properties
(including any Collateral) which is or could reasonably be expected to be
adverse to the interests of the Counterparty, any Guarantor or the Hedge
Provider, (iii) the Specified Payments are paid in full to the Hedge Provider on
or prior to 4:00 p.m., Eastern Standard Time on the Deferred Payment Date and
(iv) no Third Party Hedge Agreement Specified Event exists or occurs on or
before the Deferred Payment Date.  If any of the conditions described in
subsections (i) through (iv) fail to be or remain satisfied, any such Financial
Covenant Default exists, the waiver of such Financial Covenant Default shall be
revoked and an immediate Specified Event shall occur and be continuing under the
Master Transaction Agreement and an immediate Event of Default shall occur and
be continuing under the ISDA Master Agreement, in each case without any grace or
notice period (irrespective of any such grace or notice period contained in the
ISDA Master Agreement or the Master Transaction Agreement).

 

(d)           Notwithstanding the foregoing, the execution and delivery of this
Amendment shall not be deemed to be (x) except with respect to the Specified
Events of Default and the Financial Covenant Defaults (but in each case only as
and to the extent expressly provided herein), a waiver of, or a consent by the
Hedge Provider to, any other Specified Event, Event of Default or Termination
Event which may exist or hereafter occur under any of the Transaction Documents,
(y) a waiver of any Transaction Party’s liabilities or obligations under any of
the Transaction Documents, or (z) a waiver of any rights, remedies, offsets,
claims, or other causes of action that the Hedge Provider may have under or in
connection with any of the Transaction Documents, any Transaction, applicable
law, or otherwise, all of which the Hedge Provider hereby expressly and
specifically reserves.

 

Section 3.               Amendments to Master Transaction Agreement.  The Master
Transaction Agreement is hereby amended as follows:

 

(a)           The definition of “Initial Hedging Facility Collateral
Requirement” in Section 1.01 of the Master Transaction Agreement is hereby
amended and restated, effective as of the Amendment Date, in its entirety to
read as follows:

 

3

--------------------------------------------------------------------------------


 

““Initial Hedging Facility Collateral Requirement” means the sum of (i) the
aggregate amount of all cash transferred by the Counterparty to and held by the
Hedge Provider or the Custodian pursuant to the ISDA Credit Support Annex and
subject to a first priority perfected Lien in favor of the Hedge Provider, plus
(ii) the aggregate value of all Collateral Account Property deposited and
maintained in the Collateral Account, valued in accordance with the ISDA Credit
Support Annex and subject to a first priority perfected Lien in favor of the
Hedge Provider, plus (iii) the aggregate stated face amount(s) of one or more
Letter(s) of Credit issued to and for the benefit of the Hedge Provider and for
the account of the Counterparty in accordance with the ISDA Credit Support
Annex, valued in accordance with the ISDA Credit Support Annex and not subject
to any Letter of Credit Default, which aggregate sums shall on any date be
required to be an aggregate amount equal to at least $25,000,000; provided,
however, that if on any date the aggregate Exposure (as defined in the ISDA
Credit Support Annex) of the Hedge Provider (in its capacity as Secured Party
under the ISDA Credit Support Annex) under the ISDA Credit Support Annex for all
Hedging Transactions in effect on such date (as determined by the Hedge
Provider) is equal to or greater than $25,000,000 (any such date, an “Excess
Exposure Date”), then such aggregate sums shall on, from and after such date be
required to be an aggregate amount equal to at least $35,000,000 (the “Adjusted
Hedging Facility Collateral Requirement”); provided further, however, that if at
any time after the occurrence of any Excess Exposure Date, the aggregate
Exposure (as defined in the ISDA Credit Support Annex) of the Hedge Provider (in
its capacity as Secured Party under the ISDA Credit Support Annex) under the
ISDA Credit Support Annex for all Hedging Transactions in effect (as determined
by the Hedge Provider) is less than $25,000,000 for a period of four
(4) consecutive Local Business Days (as defined in the ISDA Credit Support
Annex), then the Adjusted Hedging Facility Collateral Requirement shall no
longer apply and the Initial Hedging Facility Collateral Requirement of
$25,000,000 shall apply from and after the Local Business Day immediately
following the conclusion of such four (4) consecutive Local Business Day period
(unless and until the occurrence of any subsequent Excess Exposure Date, in
which and any such case the Adjusted Hedging Facility Collateral Requirement
shall apply in accordance with the immediately preceding proviso).”

 

(b)           Section 1.01 of the Master Transaction Agreement is hereby further
amended, effective as of the Amendment Date, by adding thereto the following new
definition in alphabetical order therein to read as follows:

 

““Adjusted Hedging Facility Collateral Requirement” shall have the meaning
specified in the definition of “Initial Hedging Facility Collateral Requirement”
in Section 1.01 of this Agreement.”

 

(c)           Section 6.04(b) is hereby amended and restated, effective as of
the Amendment Date, in full to read as follows:

 

4

--------------------------------------------------------------------------------


 

“(b) permit the aggregate amount of all Hedging Facility Collateral to at any
time be less than the Initial Hedging Facility Collateral Requirement or the
Adjusted Hedging Facility Collateral Requirement (as applicable) or”

 

(d)           The Master Transaction Agreement is hereby further amended,
effective as of the Amendment Date, by adding a new Section 9.16 to the end of
Article IX thereof to read as follows:

 

(e)           “Section 9.16         Additional Acknowledgments.  The
Counterparty and each of the Guarantors hereby acknowledge and agree as
follows:  (a) the execution, delivery and performance of this Agreement and the
other Transaction Documents and any related Hedge Agreements and any
transactions entered into or services provided in connection with this Agreement
or any other Transaction Document (including, without limitation, for or in
connection with any amendment, waiver or other modification to this Agreement or
any other Transaction Document) are and shall be an arm’s-length commercial
transaction between the Counterparty and (as applicable) the Guarantors, on the
one hand, and the Hedge Provider, on the other hand, and the Counterparty and
each of the Guarantors is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions and
matters contemplated under this Agreement and the other Transaction Documents
(including, without limitation, any amendment, waiver or other modification to
this Agreement or any other Transaction Document); (b) with respect to each and
every action or undertaking leading to or resulting in the execution, delivery
and performance of this Agreement or any other Transaction Document, and the
entering into or consummation of any transaction or matter contemplated under
this Agreement or any other Transaction Document, the Hedge Provider is and has
been acting and shall act solely as a principal and is not the financial or
other advisor, agent or fiduciary, for the Counterparty, any of the Guarantors,
or any other Person; (c) the Hedge Provider has not assumed and will not assume
any advisory, agency or fiduciary responsibility to or in favor of the
Counterparty or any of the Guarantors with respect to the execution, delivery or
performance of this Agreement or any other Transaction Document or any of the
transactions or matters contemplated under this Agreement and the other
Transaction Documents (including, without limitation, any amendment, waiver or
other modification to this Agreement or any other Transaction Document)
(irrespective of whether the Hedge Provider has advised or is currently advising
the Counterparty or the Guarantors on other transactions or matters) and the
Hedge Provider has and shall have no obligation to the Counterparty or the
Guarantors with respect to any of the transactions or matters contemplated by
this Agreement or any other Transaction Document, except those obligations
expressly set forth in or contemplated by this Agreement and in the other
Transaction Documents; (d) the Hedge Provider may be engaged in a broad range of
transactions and services to or for other Persons that involve interests which
may differ from those of the Counterparty and the Guarantors, and the Hedge
Provider has no obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; (e) for purposes of this Agreement
and each other Transaction

 

5

--------------------------------------------------------------------------------


 

Document and all transactions and matters provided for or contemplated hereunder
or thereunder, Société Générale, as Hedge Provider hereunder and thereunder,
(i) is acting solely in its capacity as Hedge Provider and is and shall be
deemed to be separate and independent in all respects from Société Générale, in
its capacity as Administrative Agent and in its capacity as a Lender under the
Credit Agreement and the other Loan Documents (as defined in the Credit
Agreement), and (ii) is not and shall not be responsible or liable in any manner
whatsoever for and does not have and shall not have any responsibility or
obligation to ascertain or inquire into any action taken or not taken by the
Administrative Agent or any Lender under or in connection with the Credit
Agreement or any other Loan Document (as defined in Credit Agreement); (f) the
Hedge Provider shall not be deemed to have any knowledge of the occurrence of
any Event of Default (as defined in the Credit Agreement), except to the extent
expressly disclosed in writing by the Counterparty to the Hedge Provider;
(g) the Hedge Provider shall not have any duty or obligation to take (or to
refrain from taking) any discretionary action or to exercise (or to refrain from
exercising) any discretionary right, remedy or power, in each case except as and
to the extent expressly required under this Agreement or any other Transaction
Document (provided that the Hedge Provider shall not be required to take any
action or to exercise any such right, remedy or power that, in its opinion or
the opinion of its counsel, may expose the Hedge Provider to any liability or
that is contrary to this Agreement, any Transaction Document or any Legal
Requirement); (h) the Hedge Provider shall not, except as expressly set forth in
this Agreement or in any other Transaction Document, have any duty to disclose,
and shall not be liable for any failure to disclose, any information relating to
the Counterparty, any Guarantor, this Agreement or any other Transaction
Document to the Administrative Agent or any Lender; (i) the Hedge Provider has
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of this Agreement, any other Transaction Document or
any of the transactions and matters contemplated hereunder or thereunder
(including any amendment, waiver or other modification to this Agreement or any
other Transaction Document) and the Counterparty and each of the Guarantors has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate; (j) the Counterparty and the Guarantors hereby waive
and release, to the fullest extent permitted by law, any claims that any such
Person may have against the Hedge Provider with respect to any breach or alleged
breach of agency, advisory or fiduciary duty; and (k) without limiting the
applicability of any other provision of Title 11 of the United States Code, 11
U.S.C. §§ 101 et. seq., as amended (the “Bankruptcy Code”) (including, without
limitation, Sections 362, 546, 553, 555, 556, 560, 561, 562, 741 and 761 of the
Bankruptcy Code and the applicable definitions in Section 101 of the Bankruptcy
Code) or any other applicable law, this Agreement and each Transaction Document
is intended to constitute a “swap agreement” and a “master netting agreement” as
defined in Section 101 of the Bankruptcy Code, that the rights and remedies of
the parties under Section 6 of the ISDA Master Agreement, Section 7.02 of the
Master Transaction Agreement, and any other term or provision in this Agreement
and any other Transaction

 

6

--------------------------------------------------------------------------------


 

Document providing for or requiring the making of payments, are intended to
constitute contractual rights to net, set-off, terminate, accelerate and
liquidate payments and transactions, and that the parties hereto are entities
entitled to the rights under, and protections afforded by, Sections 362, 546,
553, 555, 556, 560, 561, 562, 741 and 761 of the Bankruptcy Code and the
applicable definitions in Section 101 of the Bankruptcy Code, and any other
applicable law.”

 

Section 4.               Conditions to Effectiveness.  This Amendment shall be
effective on the date when the Hedge Provider shall have received each of the
following, in form and substance satisfactory to the Hedge Provider (such date,
the “Amendment Effective Date”):

 

(a)           counterparts of this Amendment, duly executed and delivered by the
Counterparty and the Guarantors;

 

(b)           counterparts of the Second Amendment to the ISDA Master Agreement,
dated as of the Amendment Date, duly executed and delivered by the Counterparty
and the Guarantors;

 

(c)           a certificate of the Counterparty, executed by the Chief Financial
Officer of the Counterparty and in form and substance satisfactory to the Hedge
Provider, regarding (i) any and all Specified Events of Default (including, for
avoidance of doubt, Financial Covenant Defaults) that have occurred or that will
or may occur if this Amendment were not to become effective (ii) the sufficiency
of third party consents obtained by the Counterparty and the Guarantors under
the Transaction Documents; (iii) confirming the solvency representations set
forth in Section 4.16 of the Master Transaction Agreement, and (iv) describing
any outstanding or threatened litigation against the Counterparty or any of the
Guarantors;

 

(d)           a Letter of Credit (as defined in the ISDA Credit Support Annex),
in form and substance satisfactory to the Hedge Provider, in the stated face
amount of $35,000,000;

 

(e)           evidence satisfactory to the Hedge Provider that the Counterparty
has paid all accrued and unpaid costs, expenses, fees and other amounts
(including, without limitation, Management Fees and attorneys’ fees) due and
payable to the Hedge Provider as of the Amendment Date pursuant to the Master
Transaction Agreement or any other Transaction Document;

 

(f)            evidence of corporate authority satisfactory to the Hedge
Provider, which may include an opinion of outside counsel, regarding the
authority of Counterparty and all Guarantors to execute and deliver this
Amendment and to fulfill their respective obligations hereunder;.and

 

(g)           evidence satisfactory to the Hedge Provider of any and all third
party consents required in connection with this Amendment; and

 

(h)           a certificate of the Counterparty, executed by the Chief Financial
Officer of the Counterparty and in form and substance satisfactory to the Hedge
Provider, that as of the Amendment Effective Date there is no matter known to it
that could reasonably be expected to result in a Material Adverse Effect
regarding any Transaction Party.

 

7

--------------------------------------------------------------------------------


 

Section 5.               Waiver and Release.  Without limiting any other term or
provision of this Amendment or any other Transaction Document, each Transaction
Party hereby voluntarily, knowingly, irrevocably, unconditionally, absolutely
and permanently waives, releases, dismisses, cancels, terminates and forever
discharges (collectively, the “Specified Releases”) the Hedge Provider, each of
its Affiliates and each of its and their respective agents, officers, directors,
managers, members, partners, employees, contractors, representatives, advisors,
attorneys and agents, and each of their respective successors, assigns and
representatives (each a “Released Party” and collectively, the “Released
Parties”), from any and all claims, inferences, complaints, cross-complaints,
filings, disputes, grievances, demands, duties, actions, causes of action,
defenses, counterclaims, offset, damages, costs, expenses, liabilities,
obligations, losses and similar items of any kind or character whatsoever, in
each case whether known or unknown, anticipated or unanticipated, suspected or
unsuspected, actual or contingent, express or implied, or conditional, direct or
indirect, at law or in equity, or otherwise, irrespective of whether any of the
foregoing arise out of contract, tort, violation of law or regulations, or
otherwise (collectively, the “Released Items”):

 

(a)           with respect to any Released Items arising out of, from or in
connection with the Master Transaction Agreement, any other Transaction
Document, any Transaction, or any related matter, the Specified Releases shall
apply to the Released Parties with respect to any and all Released Items now
existing or arising or originating at any time prior to the Amendment Effective
Date; and

 

(b)           with respect to any Released Items arising out of, from or in
connection with any Specified Event of Default and any Financial Covenant
Default, including the negotiation, preparation, execution, delivery or
performance of this Amendment, the Specified Releases shall apply to the
Released Parties with respect to any and all Released Items now existing or
arising or originating at any time prior to or following the date hereof.

 

Section 6.               Other Agreements.

 

(a)           The Hedge Provider and the Counterparty hereby acknowledge and
agree that (a) the Hedge Provider purchased, on or about October 30, 2008, the
natural gas put option contracts traded on the New York Mercantile Exchange
described on Schedule II hereto (each, a “NYMEX Put Option” and together the
“NYMEX Put Options”)) to hedge market risk incurred by the Hedge Provider under
and in connection with natural gas Hedge Agreements in effect between the Hedge
Provider and the Counterparty (each, an “Existing MX Hedging Transaction”) and
(b) the Hedge Provider shall, on the Amendment Date sell, close out, liquidate,
terminate or otherwise cancel, in whole or in part, all NYMEX Put Options.  The
Counterparty hereby covenants and agrees with the Hedge Provider that,
notwithstanding any term or provision to the contrary in any Transaction
Document, the Counterparty shall pay and reimburse the Hedge Provider for and
indemnify and hold harmless the Hedge Provider from and against any and all
losses, liabilities, obligations, fees, costs and expenses incurred by the Hedge
Provider as a result of or in connection with selling, closing out, liquidating,
terminating or otherwise cancelling such NYMEX Put Options (any such losses,
liabilities, obligations, fees, costs and expenses incurred by the Hedge
Provider, a “NYMEX Put Option Termination Payment”; any obligation of the
Counterparty to pay and reimburse the Hedge Provider for any such NYMEX Put
Option Termination Payment and any accrued interest required to be paid by

 

8

--------------------------------------------------------------------------------


 

the Counterparty to the Hedge Provider as described in Section 6(b) and
Section 6(c) below, is referred to herein as a “Counterparty NYMEX Put Option
Termination Payment Obligation”).  If and for so long as no Specified Event, and
no Event of Default or Termination Event on the part of any Transaction Party,
has occurred and is continuing, the Hedge Provider and the Counterparty
acknowledge and agree that the Counterparty shall pay and satisfy each
Counterparty NYMEX Put Option Termination Payment Obligation in full to the
Hedge Provider by paying and reimbursing a pro rata portion of the corresponding
NYMEX Put Option Termination Payment to the Hedge Provider on each date on which
the Counterparty is otherwise required under the ISDA Master Agreement or any
Confirmation to make any payment to the Hedge Provider on or in respect of any
Existing MX Hedging Transaction (each such date, a “Counterparty NYMEX Put
Option Payment Date”), until such Counterparty NYMEX Put Option Termination
Payment Obligation is paid and satisfied in full, together with interest on each
such Counterparty NYMEX Put Option Termination Payment Obligation determined at
the Non-Default Rate from (and including) the Amendment Date to (but excluding)
the Counterparty NYMEX Put Option Termination Payment Date; provided, however,
that if on any date after the Amendment Date any Specified Event, or any Event
of Default or Termination Event on the part of any Transaction Party, occurs and
is continuing, each Counterparty NYMEX Put Option Termination Payment Obligation
then existing on such date shall, at the option of the Hedge Provider in its
sole discretion, be immediately due and payable by the Counterparty to the Hedge
Provider without further action on the part of the Hedge Provider, together with
interest on each such Counterparty NYMEX Put Option Termination Payment
Obligation determined at the Default Rate from (and including) the related NYMEX
Put Option Termination Payment Date to (but excluding) the date on which such
Counterparty NYMEX Put Option Termination Payment Obligation is paid in full. 
Any failure by the Counterparty to pay any Counterparty NYMEX Put Option
Termination Payment Obligation on the date when due under this Section 6 shall
constitute an immediate Event of Default on the part of the Counterparty under
the ISDA Master Agreement and an immediate Specified Event under the Master
Transaction Agreement, in each case without any grace or notice period
(irrespective of any such grace or notice period in the ISDA Master Agreement or
the Master Transaction Agreement).

 

(b)           If the Counterparty is required to pay or reimburse to the Hedge
Provider any Counterparty NYMEX Put Option Termination Payment Obligation(s) on
any Counterparty NYMEX Put Option Payment Date and the Hedge Provider is also
required to make any payment(s) to the Counterparty under any Transaction
Document in effect on such Counterparty NYMEX Put Option Payment Date (each such
payment, a “Hedge Provider Transaction Document Payment”) and (i) if the
aggregate amount(s) of all such Hedge Provider Transaction Document
Payment(s) which is or are due and owing on such Counterparty NYMEX Put Option
Payment Date is equal to or less than the aggregate amount(s) of all such
Counterparty NYMEX Put Option Termination Payment Obligations which are due and
owing on such Counterparty NYMEX Put Option Payment Date, the entire amount of
such Hedge Provider Transaction Document Payment(s) shall be automatically and
immediately set-off, satisfied and discharged by an equivalent amount of such
Counterparty NYMEX Put Option Termination Payment Obligation(s) on such
Counterparty NYMEX Put Option Payment Date without any prior notice to or any
further action by any party to any other party under the Transaction Documents,
applicable law or otherwise, and any remaining amount(s) of such Counterparty
NYMEX Put Option Termination Payment Obligation(s) shall be paid in full, in
cash and in immediately available funds by the Counterparty to the Hedge
Provider on such Counterparty NYMEX Put

 

9

--------------------------------------------------------------------------------


 

Option Payment Date, and (ii) if the aggregate amount(s) of all such Hedge
Provider Transaction Document Payment(s) which is or are due and owing on such
Counterparty NYMEX Put Option Payment Date is greater than the aggregate
amount(s) of all such Counterparty NYMEX Put Option Termination Payment
Obligation(s) which are due and owing on such Counterparty NYMEX Put Option
Payment Date, an aggregate amount of such Hedge Provider Transaction Document
Payment(s) which is equal to the aggregate amount(s) of all such Counterparty
NYMEX Put Option Termination Payment Obligation(s) shall be automatically and
immediately set-off, satisfied and discharged by the entire amount of all such
Counterparty NYMEX Put Option Termination Payment Obligation(s) on such
Counterparty NYMEX Put Option Payment Date without any prior notice to or any
further action by any party to any other party under the Transaction Documents,
applicable law, or otherwise, and any remaining amount(s) of such Hedge Provider
Transaction Document Payment(s) then due and owing shall be paid by the Hedge
Provider to the Counterparty on such Counterparty NYMEX Put Option Payment Date.

 

(c)           All Counterparty NYMEX Put Option Termination Payment Obligations,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Amendment or any other notice, document, instrument or agreement
made, delivered or given in connection herewith or therewith, shall constitute
Obligations (as such term is defined in the Master Transaction Agreement) in all
respects and for all purposes.

 

Section 7.               Representations and Warranties.  Each Transaction Party
hereby jointly and severally represents and warrants to the Hedge Provider that,
as of the Amendment Date and as of the Amendment Effective Date:

 

(a)           all representations and warranties of such Transaction Party
contained in the Master Transaction Agreement and any other Transaction Document
are true and correct in all material respects with the same effect as if such
representations and warranties had been made on the Amendment Date (it being
understood and agreed that any representation which by its terms is made as of a
specified date shall be required to be true and correct only as of such
specified date);

 

(b)           no Specified Event, and no Event of Default, Termination Event or
Third Party Hedge Agreement Specified Event on the part of any Transaction
Party, has occurred and is continuing;

 

(c)           no authorization, approval, consent, waiver or other action by,
and no notice to or filing with, any Governmental Authority or any other Person
is required for the due execution, delivery and performance by any Transaction
Party of this Amendment;

 

(d)           this Amendment has been duly authorized by all necessary corporate
or other organizational action of each Transaction Party and has been duly
executed and delivered by each Transaction Party; and

 

(e)           this Amendment and the Master Transaction Agreement (as amended by
this Amendment) constitutes a legal, valid and binding obligation of each
Transaction Party, enforceable against each Transaction Party in accordance with
its terms.

 

10

--------------------------------------------------------------------------------


 

Section 8.               Consent of Guarantors; Confirmation of Guarantees and
Transaction Documents.  Each Guarantor hereby consents to the execution,
delivery and performance of this Amendment and hereby confirms and agrees that,
notwithstanding the effectiveness of this Amendment, the Guarantee contained in
Article VIII of the Master Transaction Agreement and the terms and provisions of
each other Transaction Document are, and each of the same shall continue to be,
in full force and effect and are hereby ratified and confirmed in all respects.

 

Section 9.               Governing Law.  This Amendment shall be governed by,
and construed and enforced in accordance with, the internal laws of the State of
New York without regard to conflict of laws principles.

 

Section 10.             Entire Agreement; Transaction Document.  This Amendment,
the Master Transaction Agreement and the other Transaction Documents constitute
the entire agreement and understanding among the parties and supersede all prior
agreements and understandings, whether written or oral, among the parties hereto
concerning the transactions provided herein and therein.  This Amendment is and
shall be deemed to be a Transaction Document in all respects and for all
purposes.

 

Section 11.             Execution in Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile shall be as effective as delivery of a manually executed
counterpart of this Amendment.

 

Section 12.             Headings.  The headings set forth in this Amendment are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.

 

Section 13.             Severability.  In case any provision in or obligation
under this Amendment shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or Obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

Section 14.             Legal Fees.  Counterparty and the Guarantors shall pay
promptly upon request by the Hedge Provider, all legal fees incurred by the
Hedge Provider in connection with this Amendment and the Second Amendment to the
ISDA Master Agreement, which legal fees shall be deemed to be obligations
arising under the ISDA Master Agreement.

 

Section 15.             No Novation.  The parties intend that the execution and
deliver of this Amendment and the Second Amendment to the ISDA Master Agreement
shall not constitute a novation of either Agreement or any Transactions
thereunder.

 

[remainder of this page intentionally left blank]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
Amendment Date.

 

 

COUNTERPARTY:

 

 

 

MXENERGY INC.

 

 

 

 

 

/s/ Chaitu Parikh

 

Name: Chaitu Parikh

 

Title: Vice President and CFO

 

 

 

 

 

GUARANTORS:

 

 

 

MXENERGY ELECTRIC INC.

 

MXENERGY HOLDINGS INC.

 

ONLINE CHOICE INC.

 

MXENERGY GAS CAPITAL HOLDINGS CORP.

 

MXENERGY ELECTRIC CAPITAL HOLDINGS CORP.

 

MXENERGY GAS CAPITAL CORP.

 

MXENERGY ELECTRIC CAPITAL CORP.

 

MXENERGY CAPITAL HOLDINGS CORP.

 

MXENERGY CAPITAL CORP.

 

MXENERGY SERVICES INC.

 

INFOMETER.COM INC.

 

 

 

 

 

/s/ Chaitu Parikh

 

Name: Chaitu Parikh

 

Title: Vice President and CFO

 

 

 

 

 

HEDGE PROVIDER:

 

 

 

SOCIÉTÉ GÉNÉRALE

 

 

 

 

 

/s/ Gonzague Bataille

 

Name: Gonzague Bataille

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

SPECIFIED PAYMENTS

 

Trade
Reference

 

Trade

 

Specified Payment

 

Amount of Specified

 

Number

 

Date

 

Due Date

 

Payment

 

11769894

 

 

7/29/2008

 

11/5/2008

 

235,162.50

 

12058678

 

 

9/25/2008

 

11/5/2008

 

104,700.00

 

7604837

 

 

9/27/2006

 

11/5/2008

 

(78,660.00

)

11759414

 

 

7/25/2008

 

11/5/2008

 

65,820.00

 

11483504

 

 

5/27/2008

 

11/5/2008

 

445,200.00

 

10534143

 

 

12/26/2007

 

11/5/2008

 

117,825.00

 

9854090

 

 

9/26/2007

 

11/5/2008

 

138,450.00

 

11894665

 

 

8/26/2008

 

11/5/2008

 

169,950.00

 

11753480

 

 

7/24/2008

 

11/5/2008

 

236,700.00

 

11753483

 

 

7/24/2008

 

11/5/2008

 

70,320.00

 

11342997

 

 

4/24/2008

 

11/5/2008

 

376,950.00

 

10937969

 

 

2/26/2008

 

11/5/2008

 

(218,460.00

)

10937168

 

 

2/26/2008

 

11/5/2008

 

(294,880.00

)

7253439

 

 

7/25/2006

 

11/5/2008

 

26,890.00

 

11613096

 

 

6/25/2008

 

11/5/2008

 

517,200.00

 

10933588

 

 

2/25/2008

 

11/5/2008

 

(212,760.00

)

12053423

 

 

9/24/2008

 

11/5/2008

 

108,450.00

 

11883389

 

 

8/22/2008

 

11/5/2008

 

162,825.00

 

8464013

 

 

2/22/2007

 

11/5/2008

 

47,420.00

 

11293977

 

 

4/23/2008

 

11/5/2008

 

101,820.00

 

8274393

 

 

1/23/2007

 

11/5/2008

 

117,050.00

 

10710701

 

 

1/22/2008

 

11/5/2008

 

44,720.00

 

7385487

 

 

8/21/2006

 

11/5/2008

 

149,680.00

 

11735291

 

 

7/21/2008

 

11/5/2008

 

343,950.00

 

8844557

 

 

4/19/2007

 

11/5/2008

 

(19,210.00

)

8844088

 

 

4/19/2007

 

11/5/2008

 

40,020.00

 

12206232

 

 

10/20/2008

 

11/5/2008

 

38,700.00

 

 

13

--------------------------------------------------------------------------------


 

11863362

 

 

8/20/2008

 

11/5/2008

 

158,325.00

 

8430152

 

 

2/16/2007

 

11/5/2008

 

96,640.00

 

7526636

 

 

9/15/2006

 

11/5/2008

 

48,440.00

 

11424172

 

 

5/15/2008

 

11/5/2008

 

441,075.00

 

11991605

 

 

9/16/2008

 

11/5/2008

 

73,950.00

 

11991614

 

 

9/16/2008

 

11/5/2008

 

76,950.00

 

12174725

 

 

10/15/2008

 

11/5/2008

 

16,200.00

 

9564750

 

 

8/15/2007

 

11/5/2008

 

(282,600.00

)

7388274

 

 

8/15/2006

 

11/5/2008

 

112,840.00

 

7388370

 

 

8/15/2006

 

11/5/2008

 

293,490.00

 

7386210

 

 

8/15/2006

 

11/5/2008

 

33,810.00

 

7386270

 

 

8/15/2006

 

11/5/2008

 

67,920.00

 

7386168

 

 

8/15/2006

 

11/5/2008

 

34,610.00

 

7386347

 

 

8/15/2006

 

11/5/2008

 

125,316.00

 

7386139

 

 

8/15/2006

 

11/5/2008

 

70,020.00

 

7386108

 

 

8/15/2006

 

11/5/2008

 

37,610.00

 

7386339

 

 

8/15/2006

 

11/5/2008

 

190,550.00

 

7386267

 

 

8/15/2006

 

11/5/2008

 

85,820.00

 

7386319

 

 

8/15/2006

 

11/5/2008

 

189,240.00

 

11696794

 

 

7/15/2008

 

11/5/2008

 

(439,575.00

)

9346277

 

 

7/13/2007

 

11/5/2008

 

106,240.00

 

11954857

 

 

9/9/2008

 

11/5/2008

 

97,200.00

 

11807771

 

 

8/7/2008

 

11/5/2008

 

396,900.00

 

9698348

 

 

9/6/2007

 

11/5/2008

 

46,920.00

 

9527344

 

 

8/8/2007

 

11/5/2008

 

53,820.00

 

11000201

 

 

3/6/2008

 

11/5/2008

 

38,010.00

 

10175150

 

 

11/7/2007

 

11/5/2008

 

76,230.00

 

12103114

 

 

10/3/2008

 

11/5/2008

 

69,075.00

 

10991130

 

 

3/5/2008

 

11/5/2008

 

(157,840.00

)

10991135

 

 

3/5/2008

 

11/5/2008

 

(161,840.00

)

8580171

 

 

3/5/2007

 

11/5/2008

 

71,130.00

 

11520881

 

 

6/4/2008

 

11/5/2008

 

466,200.00

 

10986423

 

 

3/4/2008

 

11/5/2008

 

311,490.00

 

11369259

 

 

5/1/2008

 

11/5/2008

 

99,620.00

 

11369926

 

 

5/1/2008

 

11/5/2008

 

377,325.00

 

11923840

 

 

9/2/2008

 

11/5/2008

 

12,560.00

 

9649798

 

 

8/30/2007

 

11/5/2008

 

(327,900.00

)

 

14

--------------------------------------------------------------------------------


 

9651555

 

 

8/30/2007

 

11/5/2008

 

45,720.00

 

11509366

 

 

6/2/2008

 

11/5/2008

 

466,950.00

 

11163266

 

 

4/2/2008

 

11/5/2008

 

295,575.00

 

11636054

 

 

7/1/2008

 

11/5/2008

 

582,247.50

 

10847346

 

 

2/8/2008

 

11/10/2008

 

(840.00

)

10731720

 

 

1/25/2008

 

11/10/2008

 

3,210.00

 

9616173

 

 

8/20/2007

 

11/10/2008

 

14,835.00

 

11527192

 

 

6/5/2008

 

11/10/2008

 

9,960.00

 

9890375

 

 

10/1/2007

 

11/10/2008

 

13,560.00

 

7386528

 

 

8/15/2006

 

11/10/2008

 

(351.00

)

9864026

 

 

9/27/2007

 

11/10/2008

 

(465.00

)

8416093

 

 

2/14/2007

 

11/10/2008

 

(52.50

)

11942144

 

 

9/5/2008

 

11/10/2008

 

360.00

 

11348662

 

 

4/25/2008

 

11/10/2008

 

2,450.00

 

11111000

 

 

3/24/2008

 

11/10/2008

 

(1,980.00

)

12045625

 

 

9/23/2008

 

11/10/2008

 

(1,740.00

)

10711644

 

 

1/22/2008

 

11/10/2008

 

(352.50

)

9610503

 

 

8/21/2007

 

11/10/2008

 

(3,780.00

)

11723227

 

 

7/17/2008

 

11/10/2008

 

9,660.00

 

11572809

 

 

6/17/2008

 

11/10/2008

 

(2,880.00

)

11991189

 

 

9/16/2008

 

11/10/2008

 

(2,325.00

)

7386535

 

 

8/15/2006

 

11/10/2008

 

(1,516.50

)

11556982

 

 

6/12/2008

 

11/10/2008

 

(2,040.00

)

11533618

 

 

6/6/2008

 

11/10/2008

 

(1,740.00

)

11503233

 

 

5/30/2008

 

11/10/2008

 

(1,290.00

)

11348736

 

 

4/25/2008

 

11/10/2008

 

20,610.00

 

11281270

 

 

4/21/2008

 

11/10/2008

 

10,335.00

 

11730877

 

 

7/18/2008

 

11/10/2008

 

38,820.00

 

12004296

 

 

9/17/2008

 

11/10/2008

 

16,110.00

 

11567841

 

 

6/16/2008

 

11/10/2008

 

23,535.00

 

9708681

 

 

9/7/2007

 

11/10/2008

 

14,160.00

 

9637280

 

 

8/28/2007

 

11/10/2008

 

30,060.00

 

11307199

 

 

4/23/2008

 

11/10/2008

 

3,960.00

 

11575938

 

 

6/18/2008

 

11/10/2008

 

32,610.00

 

11671470

 

 

7/9/2008

 

11/10/2008

 

45,435.00

 

10607592

 

 

1/8/2008

 

11/10/2008

 

9,420.00

 

11145790

 

 

3/31/2008

 

11/10/2008

 

37,785.00

 

 

15

--------------------------------------------------------------------------------


 

12236758

 

 

10/24/2008

 

11/10/2008

 

4,035.00

 

9890356

 

 

10/1/2007

 

11/10/2008

 

5,160.00

 

11764180

 

 

7/28/2008

 

11/10/2008

 

360.00

 

11353077

 

 

4/28/2008

 

11/10/2008

 

(3,120.00

)

7253128

 

 

7/25/2006

 

11/10/2008

 

490.00

 

11451154

 

 

5/21/2008

 

11/10/2008

 

2,235.00

 

9768237

 

 

9/18/2007

 

11/10/2008

 

(2,520.00

)

7527823

 

 

9/15/2006

 

11/10/2008

 

534.00

 

7386534

 

 

8/15/2006

 

11/10/2008

 

(1,228.50

)

7386551

 

 

8/15/2006

 

11/10/2008

 

996.00

 

7386527

 

 

8/15/2006

 

11/10/2008

 

1,291.50

 

7673362

 

 

10/6/2006

 

11/10/2008

 

702.00

 

12130238

 

 

10/8/2008

 

11/10/2008

 

(3,700.00

)

9699781

 

 

9/6/2007

 

11/10/2008

 

3,870.00

 

11660705

 

 

7/8/2008

 

11/10/2008

 

5,047.50

 

7838888

 

 

11/7/2006

 

11/10/2008

 

2,358.00

 

11634682

 

 

7/1/2008

 

11/10/2008

 

11,220.00

 

11504391

 

 

5/30/2008

 

11/10/2008

 

2,010.00

 

11894555

 

 

8/26/2008

 

11/10/2008

 

9,860.00

 

10941783

 

 

2/26/2008

 

11/10/2008

 

5,160.00

 

11607747

 

 

6/24/2008

 

11/10/2008

 

3,810.00

 

12045630

 

 

9/23/2008

 

11/10/2008

 

2,910.00

 

11747708

 

 

7/23/2008

 

11/10/2008

 

7,845.00

 

11281264

 

 

4/21/2008

 

11/10/2008

 

4,710.00

 

11989350

 

 

9/16/2008

 

11/10/2008

 

(390.00

)

7386539

 

 

8/15/2006

 

11/10/2008

 

40.50

 

7386533

 

 

8/15/2006

 

11/10/2008

 

1,390.50

 

7386537

 

 

8/15/2006

 

11/10/2008

 

1,647.00

 

7479230

 

 

9/7/2006

 

11/10/2008

 

2,875.50

 

11654894

 

 

7/7/2008

 

11/10/2008

 

60.00

 

7952856

 

 

11/30/2006

 

11/10/2008

 

7,845.00

 

9890369

 

 

10/1/2007

 

11/10/2008

 

3,810.00

 

8730051

 

 

3/30/2007

 

11/10/2008

 

12,990.00

 

11130126

 

 

3/26/2008

 

11/10/2008

 

3,120.00

 

7253083

 

 

7/25/2006

 

11/10/2008

 

1,265.00

 

11612944

 

 

6/25/2008

 

11/10/2008

 

2,010.00

 

7911312

 

 

11/20/2006

 

11/10/2008

 

222.00

 

7386542

 

 

8/15/2006

 

11/10/2008

 

189.00

 

7386538

 

 

8/15/2006

 

11/10/2008

 

1,003.50

 

7386532

 

 

8/15/2006

 

11/10/2008

 

4,090.50

 

11393763

 

 

5/8/2008

 

11/10/2008

 

(8,737.50

)

9698839

 

 

9/6/2007

 

11/10/2008

 

270.00

 

11201108

 

 

4/7/2008

 

11/10/2008

 

2,520.00

 

11634704

 

 

7/1/2008

 

11/10/2008

 

2,535.00

 

12237461

 

 

10/24/2008

 

11/10/2008

 

660.00

 

7252971

 

 

7/25/2006

 

11/10/2008

 

1,190.00

 

 

16

--------------------------------------------------------------------------------


 

11745267

 

 

7/23/2008

 

11/10/2008

 

510.00

 

11859744

 

 

8/20/2008

 

11/10/2008

 

397.50

 

8416054

 

 

2/14/2007

 

11/10/2008

 

945.00

 

8183414

 

 

1/11/2007

 

11/10/2008

 

169.50

 

12136419

 

 

10/9/2008

 

11/10/2008

 

675.00

 

11376481

 

 

5/5/2008

 

11/10/2008

 

772.50

 

11928827

 

 

9/3/2008

 

11/10/2008

 

397.50

 

11504446

 

 

5/30/2008

 

11/10/2008

 

1,110.00

 

7386543

 

 

8/15/2006

 

11/10/2008

 

990.15

 

10629240

 

 

1/11/2008

 

11/10/2008

 

2,310.00

 

11764177

 

 

7/28/2008

 

11/10/2008

 

(180.00

)

12058970

 

 

9/25/2008

 

11/10/2008

 

(330.00

)

7252861

 

 

7/25/2006

 

11/10/2008

 

90.00

 

11451135

 

 

5/21/2008

 

11/10/2008

 

(240.00

)

11451131

 

 

5/21/2008

 

11/10/2008

 

(165.00

)

10253490

 

 

11/19/2007

 

11/10/2008

 

(615.00

)

11844033

 

 

8/15/2008

 

11/10/2008

 

(780.00

)

11247621

 

 

4/16/2008

 

11/10/2008

 

(90.00

)

11045250

 

 

3/14/2008

 

11/10/2008

 

270.00

 

12166736

 

 

10/14/2008

 

11/10/2008

 

(1,762.50

)

10629511

 

 

1/11/2008

 

11/10/2008

 

(675.00

)

12135548

 

 

10/9/2008

 

11/10/2008

 

(2,512.50

)

11824828

 

 

8/12/2008

 

11/10/2008

 

(480.00

)

11406385

 

 

5/12/2008

 

11/10/2008

 

(127.50

)

11394537

 

 

5/8/2008

 

11/10/2008

 

(202.50

)

11388256

 

 

5/7/2008

 

11/10/2008

 

(1,175.00

)

11507165

 

 

6/2/2008

 

11/10/2008

 

360.00

 

12087917

 

 

10/1/2008

 

11/10/2008

 

(832.50

)

10551802

 

 

12/28/2007

 

11/10/2008

 

(15.00

)

12237473

 

 

10/24/2008

 

11/10/2008

 

(15.00

)

10534152

 

 

12/26/2007

 

11/10/2008

 

1,785.00

 

9860439

 

 

9/27/2007

 

11/10/2008

 

1,260.00

 

12237435

 

 

10/24/2008

 

11/10/2008

 

360.00

 

11607763

 

 

6/24/2008

 

11/10/2008

 

735.00

 

11863336

 

 

8/20/2008

 

11/10/2008

 

660.00

 

10175601

 

 

11/7/2007

 

11/10/2008

 

(240.00

)

 

17

--------------------------------------------------------------------------------


 

Schedule II

 

NYMEX PUT OPTIONS

 

NYMEX Put
Option
Purchase Date

 

# of Natural Gas
contracts covered
by NYMEX Put
Options

 

NYMEX Put
Option
Exercise
Date

 

NYMEX
Put
Option
strike

 

NYMEX Put
Option Premium
Paid by hedge
provider

 

Total

 

Oct-30

 

 

250

 

11/21/08

 

680

 

39.75

 

980,000.00

 

Oct-30

 

 

450

 

12/24/08

 

685

 

64.25

 

2,891,000.00

 

Oct-30

 

 

750

 

01/27/09

 

715

 

80

 

6,000,000.00

 

Oct-30

 

 

600

 

1/27/09

 

700

 

83

 

4,980,000.00

 

 

 

 

 

 

 

 

 

 

 

 

14,851,000.00

 

 

18

--------------------------------------------------------------------------------